DETAILED ACTION
This action is responsive to the application No. 16/900,683 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II invention and Species 1 reading on Fig. 9A in the reply filed on 01/04/2022 is acknowledged.  The Applicants indicated that claims 15-20 and newly added claims 21-34 read on the elected species.  Accordingly, pending in this Office action are claims 15-34.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 23 recites that depositing the dielectric material on the back surface of the substrate and filling the first trench comprises:
depositing a charge accumulation layer on the back surface of the substrate and in the second trench.
However, there is no description in the specification as originally filed of a charge accumulation layer on the back surface of the substrate and in the second trench.
It appears that the Applicant intended for the recitation to be:
depositing a charge accumulation layer on the back surface of the substrate and in the first trench.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun (US 10,811,453). 

Regarding Claim 15, Mun (see, e.g., Figs. 8A-8E), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 34a in a substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 21-24);
forming a first trench in the substrate 50 to surround the photosensitive pixel 34a (see, e.g., Fig. 8A, col. 4, ll. 37-41);
forming a buffer layer (28a/oxide in trench) on the substrate 50 and in the first trench to form a deep-trench isolation structure 32 in the first trench (see, e.g., Fig. 8A, col. 4, ll. 24-30);
forming a second trench 282 in the buffer layer (28a/oxide in trench) and above the deep-trench isolation structure 32 (see, e.g., Fig. 8B, col. 4, ll. 31-43); and
forming a light blocking structure 80 above the buffer layer (28a/oxide in trench) and partially in the second trench 282 (see, e.g., Fig. 8D, col. 4, ll. 65-67).
510
Regarding Claim 16, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E), teaches10 that the second trench 282 is formed directly above the first trench (see, e.g., Fig. 8B).

Regarding Claim 18, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E), teaches forming an adhesion layer 82 in the second trench 282 prior to forming the light blocking structure 80 (see, e.g., col. 6, ll. 38-43).

Regarding Claim 19, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E), teaches forming a charge accumulation layer 30 in the first trench prior to forming the buffer layer (28a/oxide in trench) (see, e.g., Fig. 8A).

Regarding Claim 20, Mun teaches all aspects of claim 19.  Mun (see, e.g., Figs. 8A-8E), teaches that forming the second trench 282 is performed such that the second trench 282 does not expose the charge accumulation layer 30 (see, e.g., Fig. 8B).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto (US 2015/0221692).

Regarding Claim 15, Enomoto (see, e.g., Figs. 19A, 19B, 20C, 20D and 21), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 35 in a substrate 22 (see, e.g., Fig. 19A, par. 0072);
forming a first trench 107 in the substrate 22 to surround the photosensitive pixel 35 (see, e.g., Fig. 19A, par. 0165);
29 on the substrate 22 and in the first trench 107 to form a deep-trench isolation structure 32 in the first trench 107 (see, e.g., Fig. 19B, par. 0077);
forming a second trench 108 in the buffer layer 29 and above the deep-trench isolation structure (see, e.g., Fig. 20C, par. 0172); and
forming a light blocking structure 110 above the buffer layer 29 and partially in the second trench 108 (see, e.g., Fig. 21, par. 0175).

Regarding Claim 17, Enomoto teaches all aspects of claim 15.  Enomoto (see, e.g., Figs. 19A, 20C), teaches that forming the first trench 107 and forming the second trench 108 are performed by using a same mask.

Claims 21 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 2021/0249454).

Regarding Claim 21, Suzuki (see, e.g., Figs. 11-13), teaches a method for manufacturing an image sensor device comprising:
implanting dopants into a substrate 21 from a front surface S2 of the substrate 21 to form a plurality of photosensitive pixels 22 in the substrate 21 (see, e.g., Fig. 18F, par. 0117);
etching the substrate 21 from a back surface S1 of the substrate 21 to form a first trench in the substrate 21 and between the plurality of photosensitive pixels 22 (see, e.g., Fig. 18A);
25 on the back surface S1 of the substrate 21 and filling the first trench (see, e.g., Fig. 13);
forming a second trench in the dielectric material 25 and directly above the first trench (see, e.g., Fig. 13, par. 0090); and
forming a light blocking structure 42 over the dielectric material 25 (see, e.g., Fig. 13, par. 0092), 
wherein:
a bottom portion of the light blocking structure 42 is in the second trench, and a top portion of the light blocking structure 42 is over a top surface of the dielectric material 25 (see, e.g., Fig. 13).  

Regarding Claim 27, Suzuki teaches all aspects of claim 21.  Suzuki (see, e.g., Figs. 11-13), teaches that a bottom surface of the second trench is lower than the back surface S1 of the substrate 21 (see, e.g., Fig. 13).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2021/0249454) in view of Yanagita (US 2014/0054662).

Regarding Claim 22, Suzuki teaches all aspects of claim 21.  Suzuki does not teach forming an isolation feature at the front surface of the substrate prior to etching the substrate from the back surface of the substrate.
Yanagita (see, e.g., Fig.4), in similar back-side illuminated image sensors to those of Suzuki, on the other hand, teaches forming an isolation feature 29 at the front surface of the substrate 12 prior to etching the substrate 12 from the back surface of the substrate 12, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence (see, e.g., pars. 0067, 0097-0098).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Suzuki’s process the formation of an isolation feature at the front surface of the substrate prior to etching the substrate from the back surface of the substrate, as taught by Yanagita, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2021/0249454) in view of Mun (US 10,811,453).

Regarding Claim 26, Suzuki teaches all aspects of claim 21.  Suzuki does not show depositing an adhesion layer in the second trench prior to form the light blocking structure on the dielectric material.  Mun (see, e.g., Figs. 8A-8E), on the other hand, teaches depositing an adhesion layer 82 in the second trench 282 prior to forming the light blocking structure 80 on the dielectric material (28a/oxide in trench), which prevents or reduces diffusion of the material of the pillar structures 81 (e.g., a metal) into the buffer oxide 28, and into semiconductor material 50 (see, e.g., col. 6, ll. 38-43).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Suzuki’s process an adhesion layer in the second trench prior to forming the light blocking structure on the dielectric material, as taught by Mun, to prevent or reduce diffusion of the material of the pillar structures (e.g., a metal) into the buffer oxide, and into semiconductor material.  

Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 10,811,453) in view of Yanagita (US 2014/0054662).

Regarding Claim 28, Mun (see, e.g., Figs. 8A-8E), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 34a/34b in a substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 21-24);
etching the substrate 50 to form a first trench (see, e.g., Fig. 8A, col. 4, ll. 37-41);
depositing a first dielectric layer (28a/oxide in trench) in the first trench and on the substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 24-30);
28a/oxide in trench) to form a second trench 282 in the first dielectric layer (28a/oxide in trench) (see, e.g., Fig. 8B, col. 4, ll. 31-43);
depositing an adhesion layer 82 over the first dielectric layer (28a/oxide in trench) and in the second trench 282, wherein a bottommost portion of the adhesion layer 82 is at a position lower than a surface of the substrate 50 (see, e.g., Fig. 8C, col. 6, ll. 38-43); and
forming a light blocking structure 80 over the adhesion layer 82 (see, e.g., Fig. 8D, col. 4, ll. 65-67).
Mun does not show forming a doped isolation region in the substrate.
Yanagita (see, e.g., Fig.4), in similar back-side illuminated image sensors to those of Mun, on the other hand, teaches forming a doped isolation region 18/29 in a substrate 12 and forming a photosensitive pixel 22 in the substrate 12 and adjacent the doped isolation region 18/29, and etching the substrate 12 to form a first trench 39 in the doped isolation region 18/29, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence (see, e.g., pars. 0067, 0097-0098).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Mun’s process the formation of a doped isolation region, as taught by Yanagita, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence.

Regarding Claim 29, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches that the second trench 282 is shallower than the first trench (see, e.g., Fig. 8B).  

Regarding Claim 30, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches depositing a second dielectric layer 28b to cover the light blocking structure 80 (see, e.g., Fig. 8D).  

Regarding Claim 31, Mun and Yanagita teach all aspects of claim 30.  Yanagita (see, e.g., Fig. 9), teaches that the second dielectric layer 26 is in contact with a topmost portion of the adhesion layer 48.  

Regarding Claim 32, Mun and Yanagita teach all aspects of claim 30.  Yanagita (see, e.g., Fig. 9), teaches that the second dielectric layer 26 is spaced apart from the bottommost portion of the adhesion layer 48.  

Regarding Claim 33, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches depositing a color filter 24a/24b over the photosensitive pixel 34a/34b (see, e.g., Fig. 8E, col. 4, ll. 25-30).  

Regarding Claim 34, Mun and Yanagita teach all aspects of claim 33.  Mun (see, e.g., Figs. 8A-8E), teaches forming a micro-lens 22a/22b over the color filter 24a/24b (see, e.g., Fig. 8E, col. 4, ll. 25-30).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814